Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Thomas M. Espinosa		:
Application No. 16/006,201			:		Decision on Petition
Filing Date: June 12, 2018			:				
Attorney Docket No. 7553-US-1		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed August 28, 2020, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On January 7, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the Office issued a Notice of Abandonment on August 18, 2020.

The petition establishes the Office action was not received at the address of record.  Therefore, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3633 will be informed of the instant decision and the Technology Center's technical support staff will re-mail the final Office action.  The time period to reply to the new Office action will be set to run from the mailing date of the new Office action.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions